Citation Nr: 0333762	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  97-28 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary 
artery.

2.  Entitlement to separate evaluations for hypertension, 
heart disorder and kidney disorder.  

3.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound (SMC).

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran has served on active duty from July 1951 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  The Board issued 
a decision in May 2000, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In October 2001, the CAVC vacated the Board's decision and 
remanded for further adjudication.  In June 2002, the Board 
issued another decision.  In April 2003, the CAVC granted a 
Joint Remand, vacated the Board's decision, and again 
remanded for further adjudication.  

As the Board noted in its May 2000 decision, the veteran has 
withdrawn a claim for an increased rate for pension benefits 
based on unreimbursed medical expenses for the period of 
January 1, 1995, to December 31, 1995.  Therefore, this claim 
will not be further discussed.


FINDINGS OF FACT

1.  By a letter dated November 19, 1996, the RO informed the 
veteran about its rating decision which assigned a 30 percent 
rating for left nephrolithiasis with lithotripsy, left 
ureteropelvic obstruction, post ureteroplasty, 
hydronephrosis, arterial hypertension, right bundle branch 
block, post coronary artery.

2.  In December 1996, the veteran filed a notice of 
disagreement (NOD) concerning the assignment of the 30 
percent rating and indicated that he wanted separate 
disability evaluations for his kidney/hypertensive 
cardiovascular disorder.

3.  On October 10, 1997, the RO issued a statement of the 
case (SOC) concerning an increased rating for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary 
artery, and the assignment of separate disability evaluations 
for this disorder.

4.  In a VA Form 9 filed in October 1997 as well as other 
documents filed within one year after the notice of the 
rating decision or within 60 days after the issuance of the 
SOC, the veteran failed to set out specific arguments 
relating to errors of law or fact made by the RO in denying 
either an increased rating or the assignment of separate 
disability evaluations for his kidney/hypertensive 
cardiovascular disorder.

5.  By a letter dated October 14, 1997, the RO informed the 
veteran about its rating decision which denied entitlement to 
SMC and TDIU.

6.  In May 1998, the veteran filed a NOD concerning the RO's 
denials of entitlement to SMC and TDIU.

7.  On November 5, 1998, the RO issued a SOC concerning 
entitlement to SMC and TDIU.

8.  In a VA Form 9 filed in November 1998 as well as other 
documents filed within one year after the notice of the 
rating decision or within 60 days after the issuance of the 
SOC, the veteran failed to set out specific arguments 
relating to errors of law or fact made by the RO in denying 
the claims for entitlement to SMC or TDIU.


CONCLUSION OF LAW

Adequate substantive appeals for the claims for entitlement 
to a rating in excess of 30 percent for left nephrolithiasis 
with lithotripsy, left ureteropelvic obstruction, post 
ureteroplasty, hydronephrosis, arterial hypertension, right 
bundle branch block, post coronary artery; separate 
evaluations for hypertension, heart disorder and kidney 
disorder; SMC; or TDIU were not filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 19.35, 20.101, 20.200, 20.202, 
20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Adequacy of substantive appeals

At any stage in a proceeding before it, the Board may address 
questions pertaining to its jurisdictional authority to 
review a particular case (including, but not limited to, 
determining whether Substantive Appeals are adequate), 
regardless of whether the RO addressed such a question 
previously.  The Board may dismiss any case over which it 
does not have jurisdiction.  38 U.S.C.A. §§ 7105(d)(3), 7108 
(West 2002); 38 C.F.R. § 20.101(d) (2003).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a NOD and, following issuance of a SOC or 
supplemental statement of the case (SSOC), an adequate 
substantive or formal appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2003).

The pertinent VA regulation regarding substantive appeals 
provides as follows:

A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing 
the necessary information.  If the [SOC] and any 
prior [SSOCs] addressed several issues, the 
Substantive Appeal must either indicate that the 
appeal is being perfected as to all of those 
issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or 
law made by the agency of original jurisdiction 
in reaching the determination, or 
determinations, being appealed.  To the extent 
feasible, the argument should be related to 
specific items in the [SOC] and any prior 
[SSOCs].  The Board will construe such arguments 
in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to 
allege specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume that an 
appellant agrees with any statement of fact 
contained in [an SOC] or [an SSOC] which is not 
specifically contested.  Proper completion and 
filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect 
an appeal.  

38 C.F.R. § 20.202 (2003).

An appeal must be filed within a year of notice of the 
adverse rating decision, or within 60 days of the issuance of 
the SOC, whichever is longer. 38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2003).  

In this case, a November 1996 rating decision granted a 30 
percent rating for left nephrolithiasis with lithotripsy, 
left ureteropelvic obstruction, post ureteroplasty, 
hydronephrosis, arterial hypertension, right bundle branch 
block, post coronary artery bypass.  In a statement received 
in December 1996, the veteran submitted a NOD concerning the 
assignment of a 30 percent rating and he indicated that 
separate disability evaluations were warranted for his 
kidney/hypertensive cardiovascular disorder.  On October 10, 
1997, the RO issued an SOC concerning an increased rating for 
his kidney/hypertensive cardiovascular disorder, and the 
assignment of separate disability evaluations for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary artery 
bypass.  

Later that month, the RO received a VA Form 9 from the 
veteran.  This form (the January 1992 version of VA Form 9) 
has an item labeled "8.", in which an appellant may write 
his arguments.  Language printed within this item includes 
the following words: "State in specific detail the benefits 
sought on appeal and your reasons for believing that the 
action appealed is erroneous.  Read carefully paragraphs 1 
through 5 of the 'Instructions'."

The "Instructions" (which are part of VA Form 9 and which 
were sent to the veteran with the VA Form 9 accompanying the 
October 1997 SOC), include the following language:

1.  FORM OF APPLICATION

By filing this form, you complete your 
appeal.  The benefit sought must be 
clearly identified.  In preparing your 
appellate argument in the space provided 
(Item 8), care should be taken to set out 
errors of fact or law believed to have 
been made in the determination - that is, 
the reasons for disagreeing with the 
determination being appealed.  Appeals 
which fail to allege specific error of 
fact or law in the determination being 
appealed may be dismissed by the BVA.  As 
much as possible, relate all statements 
to specific items in the [SOC] and 
identify any statement of fact in the 
[SOC] with which you disagree. . . . 
However, even though you do not take 
exception to certain facts in the [SOC], 
you will not be presumed to be in 
agreement with such facts.  

Despite these clear instructions, the veteran chose to write 
only the following in Item 8 of his Form 9: "In reply to SOC 
of 10-10-97.  Please schedule a hearing.  ASAP."  Thus, the 
October 1997 VA Form 9 contains no arguments (specific or 
otherwise) setting out any errors of fact or law made by the 
RO in reaching its determinations regarding the claims for an 
increased rating or the assignment of separate disability 
evaluations for his kidney/hypertensive cardiovascular 
disorder.

An SSOC on these claims was issued on May 11, 1998.  Later 
that month, the veteran submitted medical records and a 
written statement (on a VA Form 21-4138).  In the statement, 
he (in addition to canceling his hearing request) asked that 
the appeals process continue, and wrote further (in pertinent 
part): "In reference to Sup SOC dated 5-11-98; Enclosed new 
evidence so that you can consider my claims for increase (c) 
in Item 1 and also consider item 2 as claimed".  Once again, 
the veteran chose not to make any arguments (specific or 
otherwise) relating to errors of fact or law made by the RO 
in reaching its determinations.

With regard to the May 1998 submission, the veteran's 
attorney and the General Counsel (in the Joint Remand) assert 
that the veteran had referenced the two contested issues, 
namely for increased ratings and separate ratings.  The Joint 
Remand further argued that the Board is not free to construe 
the appeal narrowly, but "must review all issues which are 
reasonably raised from a liberal reading of the appeal."  
Citations used to support this statement included 38 C.F.R. 
§ 20.202, which (as can be seen above) contains no such 
language.  That regulation does state that the "Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal," but that, 
of course, assumes that arguments were actually made.  No 
arguments were made on the October 1997 Form 9 or the May 
1998 written statement.

It may be technically correct that neither statute nor 
regulation requires that a claimant offer a specific argument 
explaining why the RO's decision was wrong.  As noted by the 
appellant's attorney before the Court, the operative word in 
both the statute and regulation is not "must" but rather, 
"should" (i.e., the substantive appeal "should" set out 
specific arguments, etc.).  Nonetheless, both statute and 
regulation also state that the Board shall determine the 
adequacy of the substantive appeal and "may dismiss" any 
appeal which fails to allege specific error of fact or law.  
38 U.S.C.A. § 7105(d)(3), (5) (West 2002); 38 C.F.R. § 
20.101(d) (2003).  While the Board acknowledges that it is to 
liberally construe arguments made by the veteran, in this 
instance no arguments were even attempted in either the 
October 1997 Form 9 or the May 1998 written statement.

The same conclusion holds regarding the appeals for claims of 
entitlement to SMC and TDIU.  An October 9, 1997, rating 
decision denied entitlement to SMC and TDIU.  The RO received 
the veteran's NOD in May 1998 concerning these issues.  On 
November 5, 1998, the RO issued an SOC concerning entitlement 
to SMC and TDIU.  On November 17, 1998, the RO received a VA 
Form 9 from the veteran, on which he wrote: "I want to 
appeal to Board of Veterans' Appeals (Board) all the issues 
mentioned in the SOC and in the Sup SOC. (both dated 11-
5/98.)  I want that you consider all the issues at the same 
time and not as 2 separated claims.  Yours."  (emphasis in 
original).  Once again, however, this document failed to set 
out any arguments (specific or otherwise) relating to errors 
of fact or law made by the RO in denying entitlement to SMC 
and TDIU.

A VA Form 646 dated in November 1998 merely indicated that 
the veteran's representative rested the appeal on the answer 
to the SOC, and that the representative had no further 
argument.  On a VA Form 646 filed in January 1999, the 
veteran's representative wrote as follows: "In reference to 
SSOC of 1-15-99.  Please continue appeal to BVA."  On a VA 
Form 646 filed in February 1999, the veteran's representative 
merely asked that the veteran's claims (including the claim 
for a TDIU) be forwarded to the Board.  None of these 
documents set out any arguments (specific or otherwise) 
relating to errors of fact or law made by the RO in denying 
entitlement to SMC and TDIU.

In a June 2000 brief, the veteran's attorney contended that 
the Board erroneously declined jurisdiction based on 
inadequacy of the substantive appeal.  The attorney contended 
that this was contrary to the holding of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Maggitt involves a situation in which the CAVC issued a 
memorandum decision affirming a November 1996 Board decision.  
The Board decision had denied reopening of previously denied 
claims for service connection and denied service connection 
for a claimed disability.  In his appeal to the CAVC, the 
appellant neither claimed that he had submitted new and 
material evidence, nor challenged any of the Board's factual 
findings as clearly erroneous, but instead plead an array of 
legal challenges to the Board's decision.  The Federal 
Circuit concluded that the CAVC does have jurisdiction to 
hear arguments presented to it in the first instance, 
provided it otherwise has jurisdiction over the veteran's 
claim. 

The Board notes that the Maggitt case involves jurisdictional 
questions involving the CAVC.  Maggitt does not specifically 
address or apply to the determinative question here, which is 
whether the appellant filed an adequate substantive appeal.  
Even if we were to apply Maggitt by analogy, it would only 
mean that the Board could address, in the first instance, 
arguments presented to the Board on appeal that had not been 
presented to the RO.

Language in the Joint Remand also suggests that, because the 
VA claims process is informal, ex parte, and pro-claimant, a 
veteran is neither expected or required to present formal 
legal arguments concerning why he believes a rating decision 
is incorrect.  It is correct that the VA claims process is 
informal, and that the Board must review all issues 
reasonably raised from a liberal reading of a substantive 
appeal.  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
However, even a most liberal reading of the various Form 9s, 
Form 646s, and other written statements in question fails to 
reveal any statements concerning what errors of fact or of 
law (specific or non-specific) were allegedly made by the RO 
in denying the veteran's claims.  

The Joint Remand also noted that in a 
Precertification/Certification Worksheet, no deficiencies 
were noted concerning the veteran's substantive appeals, and 
that in November 1999, the RO certified (on a VA Form 8) the 
appeal on all the contested issues to the Board.  Yet whether 
the RO concluded in this case that adequate substantive 
appeals were filed (and thus chose not to advise the veteran 
otherwise) is irrelevant.  It is ultimately the Board, not 
the RO, that determines the adequacy of substantive appeals.  
Moreover, a certification by the RO is for administrative 
purposes only and "does not serve to either confer or 
deprive the [Board] of jurisdiction over an issue." 38 
C.F.R. § 19.35 (2003).

The appeals in question were not perfected.  None of the 
documents filed within the required time period for a timely 
substantive appeal contain arguments concerning any legal or 
factual error that the RO might have made in denying the 
benefits sought by the appellant.  In this instance, the 
Board, in its discretion, does not waive the statutory and 
regulatory requirement for presenting an adequate substantive 
appeal.  For the reasons and bases detailed above, the Board 
exercises its discretion to dismiss these purported appeals 
for failure to allege specific error of fact or law in the 
determinations being appealed. 

B.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002). 

The CAVC has indicated that VCAA is a reason to remand many 
claims, but it is not an excuse to remand all claims.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
Although the VCAA, with its expanded duties, is potentially 
applicable to a great number of claims, the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to purely legal questions.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Livesay (holding 
the VCAA is not applicable where it could not affect a 
pending matter or could have no application as a matter of 
law).  In Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), 
the CAVC held that the VCAA was not applicable to a matter of 
statutory interpretation.  

As noted above, the VCAA applies to notice and development of 
claims.  However, the Board is dismissing the veteran's 
appeals based on statutory requirements regarding adequacy of 
his appeals.  In this instance, the VCAA arguably has no 
impact on the Board's decision to dismiss the appeals.  
Rather, dismissing an appeal for an inadequate substantive 
appeal has its own set of procedural requirements.  See 
38 C.F.R. § 20.101(d) (2003); 20.203 (1999).

Nevertheless, the Board will consider the VCAA to the extent 
it applies in this case.  First, the veteran is not 
prejudiced by the Board's consideration of its own VCAA 
compliance in the first instance, because the issue of 
adequacy of the substantive appeal is one that first arose 
before the Board.  It would be anomalous to refer to the RO 
for primary consideration the issue of whether the Board 
complied with VCAA in its consideration of an issue first 
raised and adjudicated at the Board.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In a letter dated March 5, 2000, the Board informed the 
veteran that substantive appeals received in September 1997 
and November 1998 did not allege specific errors of law or 
fact with respect to claims for entitlement to an increased 
rating for left nephrolithiasis with lithotripsy, left 
ureteropelvic obstruction, post ureteroplasty, 
hydronephrosis, arterial hypertension, right bundle branch 
block, post coronary artery; the assignment of separate 
disability evaluations for his kidney/hypertensive 
cardiovascular disorder; SMC; and TDIU.  The Board informed 
also him that he had 60 days from the date of the letter to 
present a written argument or to request a hearing to present 
oral arguments in support of his appeal of those issues.  
Finally, the letter also told the veteran what the Board's 
reasons were for questioning the adequacy of his appeals, and 
he was given a period of 60 days to present additional 
argument or to request a hearing.  

In correspondence received in April 2000, the veteran 
reported his contentions regarding these issues and he 
indicated that he did not want to attend a hearing.  He did 
not specifically address the issue of the adequacy of his 
substantive appeals.  

In a February 2003 brief, the veteran's attorney suggested 
that the Board's March 2000 letter affirmatively misled the 
veteran, in that it merely indicated that it would proceed 
with the veteran's appeal if he did not hear from him.  The 
veteran's attorney also asserted that nowhere in letter did 
the Board plainly state that it "will dismiss" the 
veteran's appeal without considering the merits of the 
veteran's claims.  However, the veteran's attorney has used 
only selective quotations from the letter and therefore, her 
representations in this regard are, themselves, misleading.   
A careful reading of the letter reveals this language (from 
the second paragraph): 

The Board will address this issue 
[adequacy of substantive appeals] 
pursuant to legislative authority which 
provides that it may dismiss any appeal 
which fails to make specific allegations 
of error of fact or law related to 
specific items in the [SOC] and clearly 
identifying the benefit sought on appeal.  
An application for review on appeal shall 
not be entertained unless it is in 
confirming with Chapter 71, Title 38, 
United States Code.  38 C.F.R. § 7108 
(West 1991).  

The letter also provided the full text of 38 C.F.R. § 20.202, 
which (as shown above) clearly states that the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determinations being appealed.  Of course 
the letter did not say that the Board "will dismiss" the 
veteran's appeal as a matter of course, as there is no 
question that dismissal due to inadequate substantive appeal 
is at the Board's discretion.  

There is no serious question that the Board provided notice 
to the veteran of what was lacking in his purported appeal 
and told him the applicable law.  Moreover, the Board's 
consideration of the adequacy issue in this case clearly does 
not violate the veteran's procedural rights.  See 38 C.F.R. 
§ 20.101(d) (2003).  

There is also no issue as to required information or evidence 
or records requiring the assistance of the Secretary to 
develop.  Likewise, the regulations adopted pursuant to the 
VCAA are pertinent to questions involving notice and 
development by an agency of original jurisdiction with 
respect to claims turning on evidentiary development and 
analysis.  This is not such a case.  The issue before the 
Board in this case is one involving application of law to 
undisputed facts, and there is no potential assistance 
relevant to the issue of adequacy of substantive appeals, at 
least under the facts in this case.


	(CONTINUED ON NEXT PAGE)




ORDER

The veteran having failed to perfect appeals through filing 
of adequate substantive appeals, the claims for entitlement 
to a rating in excess of 30 percent for left nephrolithiasis 
with lithotripsy, left ureteropelvic obstruction, post 
ureteroplasty, hydronephrosis, arterial hypertension, right 
bundle branch block, post coronary artery; separate 
evaluations for hypertension, heart disorder and kidney 
disorder; SMC; and TDIU, are dismissed.



	                        
____________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



